Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered October 25, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s challenges to the court’s charge are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that nothing in the charge constituted improper marshaling of the evidence (see People v Culhane, 45 NY2d 757, 758 [1978], cert denied 439 US 1047 [1978]), or imposed an affirmative obligation to articulate a basis for harboring a doubt (see People v Antommarchi, 80 NY2d 247, 251-252 [1992]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Lerner, Friedman, Sweeny and Catterson, JJ.